    Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 1 of 7 PageID #: 65



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION

UNILOC 2017 LLC,                                   Civil Action No. 2:19-cv-00219

                        Plaintiff,                 Defendant Kaspersky Lab, Inc.’s Motion
                                                   to Dismiss under Fed. R. Civ. P. 12(b)(6)
            v.

KASPERSKY LAB, INC.,

                        Defendant.



DEFENDANT KASPERSKY LAB, INC.’S MOTION TO DISMISS UNDER FED. R. CIV.
                            P. 12(B)(6)



                                            Introduction

           Defendant Kaspersky Lab, Inc. moves to dismiss Plaintiff Uniloc 2017 LLC’s complaint

under Fed. R. Civ. P. 12(b)(6) for violating the rule against claim splitting.1 When the same

claims are asserted a second time by the same party against the same defendant in the same

court, the rule against claim splitting authorizes dismissal of the second action. Claim splitting is

a sub-category of claim preclusion that aims to “protect the defendant from being harassed by

repetitive actions based on the same claim.” Adobe Sys. Inc. v. Wowza Media Sys., LLC, 72 F.

Supp. 3d 989, 993-94 (N.D. Cal. 2014). Unlike claim preclusion, however, no final judgement on

the merits is required. Rather, “what is required in the context of a claim-splitting analysis is to

assume that the first suit was final, and then determine if the second suit could be precluded.”

Single Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1059 (S.D. Cal. 2007).



1
    The parties will be referred to as Uniloc 2017 and Kaspersky Lab.




2980-1004 / 1477838.2                             1
     Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 2 of 7 PageID #: 66



           The same two patents asserted against Kaspersky Lab in this case, US 6,324,578 and

7,069,293,2 have already been asserted in this District on behalf of Uniloc 2017’s predecessors-

in-interest, Uniloc USA, Inc. and Uniloc Luxembourg, S.A. The infringement allegations in both

cases target the same Kaspersky Lab software. Hence, the two actions by Uniloc entities against

Kaspersky Lab have created the very situation that the rule against claim splitting aims to

prevent—needlessly duplicative litigation. 3

1.         Background

           A.           The same infringement claims have been asserted in two actions


           Uniloc 2017 describes the same accused products as in Uniloc USA—the Kaspersky

“software and licensing delivery system.” The paragraphs that describes Kaspersky Lab software

are the same in both complaints. Complaint at ¶¶ 12-20, Uniloc USA; Complaint at ¶¶ 12-20,

Uniloc 2017. The same eight screen shots of Kaspersky software appear in both complaints.

Complaint at ¶¶ 12-19, Uniloc USA; Complaint at ¶¶ 12-19, Uniloc 2017. The only difference is

that the screenshot after paragraph 20 in Uniloc USA seems to have been mistakenly omitted

from paragraph 20 in Uniloc 2017.

           The sections in both complaints that allege infringement also present only slight

differences. In Uniloc USA, Kaspersky Lab is referred to as “Defendant”; in Uniloc 2017,

Kaspersky Lab is called “Kaspersky.” But the infringement allegations follow the same pattern

in both complaints. The initial paragraph alleging infringement of the ’578 and ‘293 patents are


2
    The two patents asserted in both cases will be referred to as the ’293 and ’578 patents.
3
 For ease of reference, the first case, Uniloc USA, Inc. v. Kaspersky Lab, Inc. No. 2:16-cv-
871-RWS and its consolidated lead case Uniloc USA, Inc. v. AVG Techs. USA, Inc. No.
2:16-cv-393-RWS will be referred to as Uniloc USA; the present case will be referred to as
Uniloc 2017.




2980-1004 / 1477838.2                                 2
   Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 3 of 7 PageID #: 67



the same in both cases, except as noted in this table:


                           ’578 patent                                      ’293 patent
        Uniloc USA                    Uniloc 2017            Uniloc USA             Uniloc 2017
     ¶ 37                       ¶ 21: Identical except       ¶ 45           ¶ 33: Identical except lists
                                lists only “at least                        only “at least Claim 1”
                                Claim 1” instead of                         instead of multiple claims
                                multiple claims


In the ’578 section of the complaint in Uniloc USA, paragraphs 38 and 39 correspond exactly

with paragraphs 22 and 28 of Uniloc 2017; in the ’293 sections of Uniloc USA, paragraphs 46

and 47 correspond exactly with paragraphs 34 and 40 of Uniloc 2017.

           Where the wording of the infringement allegations in Uniloc 2017 is new, these

allegations are directed against the same “Kaspersky software licensing and delivery system”

described in the paragraphs 12-22, 28, 33, 34, and 40 borrowed from Uniloc USA. Further,

Uniloc 2017 even cites Uniloc USA to support the allegations that Kaspersky Lab is on notice of

the ’578 and ’293 patents. Complaint, Uniloc 2017 at ¶¶ 27, 39.



           B.           Uniloc 2017 is the successor-in-interest to the Uniloc entities that prosecuted
                        Uniloc USA against Kaspersky Lab


           While Uniloc USA was on appeal, the patent owners Uniloc USA and Uniloc

Luxembourg assigned all rights in the ’293 and ’578 patents to Uniloc 2017. Corrected Brief

Statement of Plaintiffs-Appellants at pp. 1-2, Uniloc USA, Inc. v. ADP, LLC, No. 18-1132 (Fed.

Cir. March 11, 2019) ECF No. 92. On the motion of the other Uniloc entities, Uniloc 2017 was

joined as a party to the appeal and now appears on the case caption. Uniloc USA, Inc. v. ADP,

LLC, No. 18-1132 (Fed. Cir. May 24, 2019) ECF No. 97.




2980-1004 / 1477838.2                                    3
     Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 4 of 7 PageID #: 68



           C.           Proceedings in Uniloc USA had reached the end of claim construction before
                        the patents were invalidated and then revived on appeal.


           In Uniloc USA, a Markman hearing was held for all consolidated cases in August 2017.

Uniloc USA, Inc. v. AVG Techs. USA, Inc., No. 2:16-cv-393-RWS (E.D. Tex. August 10, 2017)

ECF No. 202. Shortly after the hearing, Judge Schroeder issued a claim-construction order on

disputed terms. Memorandum Opinion and Order, Uniloc USA, Inc. v. AVG Techs,, USA, Inc.,

No. 2:16-cv-393-RWS (E.D. Tex. August 16, 2017) ECF No. 210.

           About a month later in a related case, Judge Schroeder invalidated all asserted patents—

including the ’293 and ’578 patents—under 35 U.S.C. § 101. Uniloc USA, Inc. v. ADP, LLC,

No. 2:16-cv-741-RWS (E.D. Tex. September 28, 2017) ECF 267. As a result, judgment of

invalidity in favor of Kaspersky Lab was entered in Uniloc USA. Order of Judgment of Invalidity

of the ’466, ’766, ’293, and ’578 Patents, Uniloc USA, Inc. v. AVG Techs., USA, Inc., No. 2:16-

cv-393-RWS (E.D. Tex. January 4, 2018) ECF No. 275. The Uniloc entities filed a notice of

appeal. Id., ECF No. 279. The Federal Circuit reversed in part and revived the ’293 and ’578

patents. Uniloc USA, Inc. v. ADP, LLC, No. 18-1132 (Fed. Cir. May 24, 2019).

           About two weeks later, Uniloc 2017 filed this action on June 12, 2019.

           This month, the Federal Circuit denied a petition for rehearing and its mandate issued on

July 18, 2019. Uniloc USA, Inc. v. ADP, LLC, No. 2:16-cv-741-RWS (E.D. Tex. July 18, 2019)

ECF No. 321.

2.         Argument: the rule against claim splitting applies because Uniloc 2017 is a
           successor-in-interest asserting the same claims as in Uniloc USA


           The rule against claim splitting was adopted by the Fifth Circuit in Super Van Inc. v. City

of San Antonio, 92 F.3d 366 (5th Cir. 1996). The rule is triggered when the same parties are




2980-1004 / 1477838.2                                 4
   Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 5 of 7 PageID #: 69



litigating claims arising out of the same transaction in separate lawsuits. “The second suit will

be barred if the claim involves the same parties and arises out of the same transaction or series of

transactions as the first claim.” Sensormatic Sec. Corp. v. Sensormatic Elecs. Corp., 273 Fed.

Appx. 256, 265 (4th Cir. 2008) (citations and internal quotations omitted); FDIC v. Nelson, 19

F.3d 15, 1994 WL 93409, at *2 n. 5 (5th Cir. Mar.15, 1994) (per curiam) (unpublished table

decision) (holding that Fifth Circuit applies the “same transaction” test to determine whether a

single claim has been split). An object of the rule is “to protect the defendant from being

harassed by repetitive actions based on the same claim.” Super Van Inc., 92 F.3d at 371.

           In a patent case, the focus is on whether the accused device is the same as the accused

device in a prior action between the parties. Foster v. Hallco Mfg. Co. 947 F.2d 469, 477-79

(Fed. Cir. 1991). Although the accused products need not be exactly the same, they must be

“essentially the same.” Acumed LLC v. Stryker Corp., 525 F.3d 1319, 1324 (Fed. Cir. 2008).

Accused devices are essentially the same where the differences between them are merely

“colorable” or “unrelated to the limitation in the claim of the patent.” Acumed at 1324; Foster v.

Hallco Mfg. Co., 947 F.2d 469, 479-80 (Fed. Cir. 1991).

           The infringement allegations asserted in Uniloc 2017 concern the same accused device—

Kaspersky Lab’s “software licensing and delivery system”—as that accused of infringement in

Uniloc USA. The same screenshots used in the Uniloc USA complaint to describe the accused

Kaspersky software are used again in Uniloc 2017. Hence, the accused device is not only

essentially the same, it is exactly the same.

           The rule against claim splitting applies not only to parties, but also to non-parties in

privity with them. Meza v. Gen. Battery Corp., 908 F.2d 1262, 1265-66 (5th Cir. 1990). Privity

exists where a non-party is a successor-in-interest. Meza at 1266. Plaintiff Uniloc 2017 is the




2980-1004 / 1477838.2                                5
   Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 6 of 7 PageID #: 70



successor-in-interest to the patent owners in Uniloc USA by virtue of the assignment in May

2018. Thus, Uniloc 2017 should be considered to be the same party as Uniloc USA for purposes

of claim splitting.

           Under these circumstances, the rule against claim splitting applies because both the same-

transaction test and the same-party test have been met. Dismissal of Uniloc 2017’s complaint is

also the right outcome in view of the extensive proceedings that have already taken place in

Uniloc USA. That case had progressed past the Markman stage before it went up on appeal. This

is a not a situation where the first-filed action is procedurally in a similar posture as the second.

Rather, Plaintiff Uniloc 2017 should be required to pursue its claims by seeking joinder as a

party in Uniloc USA and its duplicative complaint against Kaspersky Lab should be dismissed.

Uniloc 2017 should not be permitted to harass Kaspersky Lab with multiple suits on the same

claim—nor should Uniloc 2017 be allowed to delay resolution of its claims by starting a new

suit.



                                              Conclusion

           This case presents an example of the kind of claim splitting that should be discouraged.

Uniloc 2017’s complaint merely rehashes the complaint filed in 2016 alleging infringement of

the same ’293 and ’578 patents. Although Plaintiff Uniloc 2017 is not identical to the Uniloc

entities in first case, Uniloc 2017 is their successor-in-interest and the rule against claim splitting

applies with equal force. Kaspersky Lab respectfully requests dismissal of Uniloc 2017’s

complaint.




2980-1004 / 1477838.2                              6
   Case 2:19-cv-00219-JRG Document 5 Filed 07/23/19 Page 7 of 7 PageID #: 71



Dated: July 23, 2019                            Respectfully submitted,
                                                ZUBER LAWLER & DEL DUCA LLP



                                                /s/ Melissa R. Smith
                                                Melissa R. Smith
                                                State Bar No. 24001351
                                                GILLAM & SMITH, LLP
                                                303 South Washington Avenue
                                                Marshall, Texas 75670
                                                Telephone: (903) 934-8450
                                                Facsimile: (903) 934-9257
                                                Email: melissa@gillamsmithlaw.com


                                                Of Counsel:

                                                Casey A. Kniser, Esq.
                                                  CKniser@zuberlawler.com
                                                350 S. Grand Avenue, 32nd Floor
                                                Los Angeles, California 90071 USA
                                                Phone: (213) 596-5620
                                                Fax: (213) 596-5621

                                                Attorneys for Defendant KASPERSKY LAB,
                                                INC.

                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on July 23, 2019, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                                       /s/ Melissa R. Smith
                                                       Melissa R. Smith




2980-1004 / 1477838.2                             7
